DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to the communications filed on October 16, 2020.  The Applicant’s Amendment and Request for Reconsideration has been received and entered.  
	Claims 1, 2, 4, 5, 9, 11, and 12-14 are currently pending and have been examined.  Claims 1 and 9 have been amended.  Claim 3, 6-8 and 10 have been cancelled.   Claims 13 and 14 are newly added.
	
Response to Arguments
Applicant’s amendments necessitated the new grounds of rejection. 
Regarding the rejection of claims 1, 2, 4, 5, 9, 11, and 12-14 under 35 USC 101, Applicant’s arguments have been fully considered but they are not persuasive.  
A claim “recites” an abstract idea if there are identifiable limitations that fall within at least one of the groupings of abstract ideas enumerated in the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG).  In the instant case, claim 1, and similarly claim 9, recite the steps of: generating a plurality of topics by classifying words extracted from text information about a plurality of products using a clustering technique, wherein each generated topic contains a clustering of one or more classified words; for each of the plurality of the products, generating a product profile containing a frequency of appearance, in the text information about the product of the one or more classified words contained in each one of the generated plurality of topics; display the two generated topics to a user, wherein each topic is selectable; receiving a user selection of at least one of the displayed topics and updating a tendency of user selection of the at least one of the displayed topics based on the received user selection; acquiring at least one product profile based on the tendency of user selection of each of the plurality of topics, and presenting information of the product corresponding to the acquired at least one product profile as recommendation information to the user, wherein the method further comprises based on a determination that a condition for presenting a plurality of sub-topics of a topic being is met, the condition being such that the topic is assigned with a predetermined amount or more of a weight 
Additionally, the steps discussed above relate to mental processes, particularly concepts performed in the human mind. Per Applicant’s specification, “ . . . it is necessary to make an association between choices for questions to a customer and products to be presented to the consumer in advance. Further, if a service provider makes this association manually, it takes a lot of time and effort, and further the association is biased by the provider” (emphasis added) (App. Spec. [0002]-[0004]). The Examiner notes that the steps of generating a plurality of topics by classifying words extracted from text information about a plurality of products, generating a 
Further, the limitations of the claims are not indicative of integration into a practical application. Taking the claim elements separately, the technical elements of performing the steps mechanically and via a user terminal merely applies the abstract idea on a computer environment -- merely implements the abstract idea on a computer environment. Considered in combination, the steps of Applicant’s method add nothing that is not already present when the steps are considered separately.  
The claim limitations recited in dependent claims merely narrow the abstract idea. Thus, claims 1, 2, 4, 5, 9, 11, and 12-14 are directed to an abstract idea. 
Step 2B requires determination that if an abstract idea is present in the claims, whether any element or combination of elements in the claims are sufficient to ensure that the claims amount to significantly more than the abstract idea itself.  The Examiner respectfully argues that independent claims 1 and 9 merely require generic computer implementation and fail to transform the abstract idea into a patent eligible invention.  As asserted supra, taking the claim elements separately, the technical elements of performing the steps mechanically and via a user terminal merely applies the abstract idea on a computer environment. Considered in combination, the steps of Applicant’s method add nothing that is not already present when the steps are considered separately.  Further, Examiner respectfully notes that the claims do not improve the functioning of the computer itself or effect an improvement in any other technology or technical field.  Thus, the claims amount to nothing significantly more than an instruction to apply the abstract idea using a generic computer.  Examiner argues that this is not enough to transform an abstract idea into a patent-eligible invention.  Adding a computer to otherwise conventional steps 
In BASCOM Global Internet Services v. AT&T Mobility LLC, 827 F .3d 1341 (Fed. Cir. 2016), the court explained that “an ‘inventive concept’ may arise in one or more of the individual claim limitations or in the ordered combination of the limitations. Alice, 134 S. Ct. at 2355. An inventive concept that transforms the abstract idea into a patent-eligible invention must be significantly more than the abstract idea itself, and cannot simply be an instruction to implement or apply the abstract idea on a computer.  Id. at 2358.” See Bascom. The court further explained that “[a]n inventive concept can be found in the non-conventional and non-generic arrangement of known, conventional pieces.” See Bascom. The patent of Bascom described how its “particular arrangement of elements is a technical improvement over prior art ways of filtering such content [emphasis added]” thus “improv[ing] an existing technological process [emphasis added].”  Alice, 134 S. Ct. at 2358 (discussing the claims in Diehr, 450 U.S. 175).  Additionally, the application of McRO described a claimed invention which improved computer animation through the use of specific rules, and thus, directed to an improvement in computer-related technology.  Further, in Core Wireless, the Federal Circuit held that user interface claims are patent eligible under 35 U.S.C. § 101 because they “recite a specific improvement over prior systems, resulting in an improved user interface for electronic devices” and similarly in Example 37 recites example claims which “improved user interface for electronic devices” -- thus both are also directed to an improvement in computer-related technology.  Conversely, Examiner respectfully argues that presenting choices to a user such as hotels and products desired by the user, even by making an association between an answer from a consumer and a product easily without human intervention, is not an improvement in technology, but rather, an improvement to business operations.  This improvement results in “eliminating the bias by a provider of the product.” (Applicant’s Reply page 8) and less “time and effort” for the provider (App. Spec. Para [0005]-[0006]), not in a technological improvement on any technology.  And while technology may be used to achieve this business improvement, an improvement is not necessarily a technological improvement merely because technology is used to attain it.  The Examiner notes that if 
The Examiner respectfully points out that in DDR Holdings, LLC v. Hotels.com, L.P. (Fed. Cir. 2014), the Federal Circuit found that “Although the claims [of ‘399] address a business challenge (retaining website visitors), it is a challenge particular to the Internet. . . the claims solution is necessarily rooted in computer technology in order to overcome a problem specifically arising in the realm of computer networks” (emphasis added).  The Examiner respectfully argues that the present invention is not directed to a problem specifically arising in the realm of computer networks.  Rather, the present invention is directed to a problem that has a pre-Internet analog.  As asserted by Applicant on page 8 of Applicant’s Reply, dated March 6, 2018 (hereinafter Applicant’s Reply), “the independent claims describe a specific technique for making an association between an answer from a consumer and a product easily without human intervention, thus, eliminating the bias by a provider of the product.” (emphasis added).   Further, in Applicant’s specification, dated August 3, 2015, “it is necessary to make an association between choices for questions to a customer and products to be presented to the consumer in advance. Further, if a service provider makes this association manually, it takes a lot of time and effort, and further the association is biased by the provider.” (emphasis added) (App. Spec. Para [0005]-[0006]).  Indeed, as per Applicant’s response and specification, the invention is directed to resolve a problem that arises from the physical, pre-Internet world.  Examiner respectfully points out that while the invention may solve the business problem of facilitating real estate transactions using computer technology -- the business problem did not specifically arise in the realm of computer technology. 
For all the reasons set forth supra, the previous rejection of claims 1, 2, 4, 5, 9, 11, and 12-14 under 35 USC 101 is maintained.
Applicant’s remaining arguments have been fully considered but they are not persuasive.  Particularly, Applicant’s arguments are directed to the instantly amended claims, and are thus infra, and thus interpreted accordingly. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 2, 4, 5, 9, 11, and 12-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA , the applicant, regards as the invention.
Claims 1 and 9 recite the limitation “based on a determination that a condition for presenting a plurality of sub-topics of a topic is met, the condition being such that the topic is with a predetermined amount or more of a weight by the user terminal” (emphasis added).  The claims do not actively recite a determination that a condition for presenting a plurality of sub-topics of a topic being met, the condition being such that the topic is with a predetermined amount or more of a weight by the user terminal.  Accordingly, the limitation of “wherein, based on a determination that a condition for presenting a plurality of sub-topics of a topic being is met, the condition being such that the topic is assigned with a predetermined amount or more of a weight by the user terminal, the topic presentation code is further configured to cause at least one of said at least one processor to: generate the plurality of sub-topics of the topic, the plurality of sub-topics respectively containing words formed by again mechanically classifying a plurality of words contained in the topic using the mechanical clustering technique, and display the generated plurality of sub-topics on the user terminal, and generate one merged topic by merging topics, other than the topic assigned with the predetermined amount or more of the weight by the user terminal, among the plurality of topics, and display, simultaneously with the displaying of the plurality of sub-topics, the generated one merged topic on the user terminal” is merely conditional and not not met).  Examiner welcomes Applicant to contact Examiner for a telephonic interview if further clarification would be deemed helpful.
Claims 2, 4, 5, and 11-13 depend from claim 1 and thus inherit the deficiencies of claim 1. 
Claim 14 depends from claim 9 and thus inherits the deficiencies of claim 9. 

 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 2, 4, 5, 9, 11, and 12-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
When considering subject matter eligibility under 35 USC 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, ie, process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (ie, law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.    Examples of abstract ideas include fundamental economic practices; certain methods of organizing human activities; an idea itself; and mathematical relationships/formulas.  Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. ____ (2014).
In the instant case, claims 1, 2, 4, 5, and 11-13 are directed to a machine; claims 9 and 14 are directed to a process.
A claim “recites” an abstract idea if there are identifiable limitations that fall within at least one of the groupings of abstract ideas enumerated in the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG).  In the instant case, claim 1, and similarly claim 9, recite the steps of: generating a plurality of topics by classifying words extracted from text information about a plurality of products using a clustering technique, wherein each generated topic contains a clustering of one or more classified words; for each of the plurality of the products, generating a product profile containing a frequency of appearance, in the text information about the product of the one or more classified words contained in each one of the generated plurality of topics; display the two generated topics to a user, wherein each topic is selectable; receiving a user selection of at least one of the displayed topics and updating a tendency of user selection of the at least one of the displayed topics based on the received user 
Additionally, the steps discussed above relate to mental processes, particularly concepts performed in the human mind. Per Applicant’s specification, “. . . it is necessary to make an association between choices for questions to a customer and products to be presented to the consumer in advance. Further, if a service provider makes this association manually, it takes a lot of time and effort, and further 
Moreover, the limitations of the claims are not indicative of integration into a practical application. Taking the claim elements separately, the technical elements of performing the steps mechanically and via a user terminal merely applies the abstract idea on a computer environment -- merely implements the abstract idea on a computer environment. Considered in combination, the steps of Applicant’s method add nothing that is not already present when the steps are considered separately.  
The claim limitations recited in dependent claims merely narrow the abstract idea. Thus, claims 11, 2, 4, 5, 9, 11, and 12-14 are directed to an abstract idea. 
Further, the Examiner notes that the technical elements of performing the steps mechanically and via a user terminal merely applies the abstract idea on a computer environment.
When considering the elements and combinations of elements, the claim(s) as a whole, do not amount to significantly more than the abstract idea itself.  This is because the claims do not amount to an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of a computer itself; the claims do not move beyond a general link of the use of an abstract idea to a particular technological environment; the claims merely amounts to the application or code to apply the abstract idea on a computer; or the claims amounts to nothing more than requiring a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry.
The analysis above applies to all statutory categories of invention.  Accordingly, claims 1-5, 9, 11, and 12 are rejected as ineligible for patenting under 35 USC 101 based upon the same rationale.  
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 5, 9, 11, and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Svendsen (US PGP 2009/0077499) in view of Kawai (US PGP 2010/0153107).
As per claim 1, Svendsen teaches [a] recommendation information presentation device comprising:
. . . text information about a plurality of products . . . (Svendsen: Para [0059] (identifying and other characteristic information about media items, such as information regarding artists, song titles, genre, etc. in the example of song media content in particular. The content identification systems 48 may be coupled with or contain content descriptors 50 that are compared to media items to identify and provide information regarding the media items. For an example with regard to songs in particular, the content descriptors 50 may include known fingerprints and/or Global Unique IDs (GUIDs) to identify songs and obtain metadata containing information about the songs, such as title, artist, genre, etc.))
. . . for each of the plurality of the products, generate a product profile . . . . . . text information about the product . . . (Svendsen: Para [0059] (server 32 can communicate over the network 42 with content identification systems 48 to provide identifying and other characteristic information about media items, such as information regarding artists, song titles, genre, etc. in the example of song media content in particular. This allows the server 32 to provide users with user-friendly information about media items 
topic presentation code configured to cause at least one of said at least one processor to display the two generated topics to a user of a terminal, wherein each topic is selectable by the user terminal; (Svendsen: Fig. 2 and 3; Para [0029]-[0037] (The user's selections include: Rock 10A set to ‘9’ using base setting selector 16A; Folk 10B set to ‘6’ using base setting selector 16B; Country 10C set to ‘3’ using base setting selector 16C; Jazz 10D set to ‘8’ using base setting selector 16D; Classical 10E set to ‘3’ using base setting selector 16E; and Funk 10H set to ‘7’ using base setting selector 18H.))
receiving code configured to cause at least one of said at least one processor to receive, from the user terminal, a user selection of at least one of the displayed topics and update a tendency of user selection of the at least one of the displayed topics based on the received user selection; and (Svendsen: Fig. 2 and 3; Para [0029]-[0037] (The user's selections include: Rock 10A set to ‘9’ using base setting selector 16A; Folk 10B set to ‘6’ using base setting selector 16B; Country 10C set to ‘3’ using base setting selector 16C; Jazz 10D set to ‘8’ using base setting selector 16D; Classical 10E set to ‘3’ using base setting selector 16E; and Funk 10H set to ‘7’ using base setting selector 18H. In the example, the user did not select any base setting for Techno 10F and Alternative 10G. Accordingly, base selectors 16F and 16G retained the initial base setting of ‘5’ as a default base setting.  Instead of accepting the advanced setting calculated by the weighting calculation using the base settings selected by the user on the base settings screen GUI 12, the user may, optionally, customize a genre field 10 by assigning a weight for that field. The user assigns a weight for a genre field 10 by adjusting the advanced setting selector 24 for that genre field 10. For example, in FIG. 3, the advanced setting for the Punk field 10Q may have had a weight of 9 as calculated using the weighting calculation based on the base settings. The user did not desire the Punk field 10Q to have a 9 weight setting. The user subsequently changed the weight to ‘4’ for the Punk field 10Q.); Examiner notes that the words that are selected may be on cluster while the words that are not selected are the second cluster);
recommendation information presentation code configured to cause at least one of said at least one processor to: 
acquire at least one product profile based on the tendency of user selection of each of the plurality of topics, and (Svendsen: Para [0021] (FIG. 7 represents a user-server system on which a user may assign weights for fields in a media category, score media items based on the weights, acquire and send recommendations of media items, and acquire and play media items); Para [0055]-[0063]; Fig. 10; Para [0029]-[0030] (FIG. 10 illustrates an exemplary GUI 62 showing a playlist, wherein the recommendation scores for media items based on the weights of the genre fields 10 assigned by a user [with selections made in Figs. 2 and 3] according to the present invention may be displayed to the user. The GUI 62 displays a list of media items by title 64 shown in FIG. 10 as song titles. Also listed for each media item are different media categories including, the artist 66, genre 68, decade of release 70 and availability 72.)) 
present information of the product corresponding to the acquired at least one product profile as recommendation information to the user terminal. (Svendsen: Para [0055]-[0063]; Fig. 10; Para [0029]-[0030] (FIG. 10 illustrates an exemplary GUI 62 showing a playlist, wherein the recommendation scores for media items based on the weights of the genre fields 10 assigned by a user [with selections made in Figs. 2 and 3] according to the present invention may be displayed to the user. The GUI 62 displays a list of media items by title 64 shown in FIG. 10 as song titles. Also listed for each media item are different media categories including, the artist 66, genre 68, decade of release 70 and availability 72.)).
wherein, based on a determination that a condition for presenting a plurality of sub-topics of a topic is met, the condition being such that the topic is assigned with a predetermined amount or more of a weight by the user terminal, the topic presentation code is further configured to cause at least one of said at least one processor to: generate a plurality of sub-topics . . .  and display the generated plurality of sub-topics on the user terminal, and (Svendsen: Figs. 2 (topics) and 3 (subtopics); Para [0029]-[0037] (Fig. 2 illustrates an exemplary media category subset base settings screen graphic user interface (GUI) 12 of a media application that may be used in an embodiment of the present invention to assign preference values to all fields in a genre media category. The base setting may be a weight or preference value. Each genre field 10 in the subset 14 has a base setting selector 16. In FIG. 2, the user has selected base 
generate one merged topic by merging topics, other than the topic for which selection with the predetermined amount or more of the weight by the user terminal, among the plurality of topics, and display, simultaneously with the displaying of the plurality of sub-topics, the generated one merged topic on the user terminal. (Svendsen: Figs. 2 and 3; Para [0029]-[0037] (In FIG. 2, the user has selected base settings for certain of the fields. The user's selections include: Rock 10A set to ‘9’ using base setting selector 16A; Folk 10B set to ‘6’ using base setting selector 16B; Country 10C set to ‘3’ using base setting selector 16C; Jazz 10D set to ‘8’ using base setting selector 16D; Classical 10E set to ‘3’ using base setting selector 16E; and Funk 10H set to ‘7’ using base setting selector 18H. In the example, the user did not select any base setting for Techno 10F (topic other than topics for when selection is received) and Alternative 10G (topic other than topics for when selection is received); Examiner notes that the fields in Fig. 2 are merged topics of their subtopics of Fig. 3 (e.g. Rock of Fig. 2 is a topic upon which the plurality of subtopics Folk-Rock, Ska, Punk in Fig. 3 merge under a single categorization / hierarchical tree diagram – with parent node being Rock (merged point) and child nodes being Folk-Rock, Ska, Punk); Para [0027]).
Svendsen to display, simultaneously plurality of sub-topics and the generated one merged topic, as this display of topics and sub-topics is a mere rearranging of parts.  (In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice)).  Additionally, Svendsen teaches showing displaying more topics (Svendsen: Para [0034]) and not doing so in the present embodiment for exemplary and ease of explanation purposes – showing the topics and sub-topics simultaneously would allow the user to view the possible selections without having to toggle between pages.
As established supra, Svendsen teaches a plurality of topics (Svendsen: Fig. 2 and 3; Para [0029]-[0037]). Svendsen, however, does not explicitly disclose that the plurality of topics are generated by mechanically classifying words extracted from text information.  Still, one of ordinary skill in the art would have recognized such features to be obvious, as they were well established at the time of invention.  
For example, Kawai teaches 
at least one memory operable to store computer program code; (Kawai: Para [0254]-[0257])
and at least one processor operable to read said program code and operate according to said program code (Kawai: Para [0254]-[0257]), said program code including: 
topic generation code configured to cause at least one of said at least one processor to generate a plurality of topics by mechanically classifying words extracted from text information . . . using a mechanical clustering technique , wherein each generated topic contains a clustering of one or more mechanically classified words; (Kawai: Para [0135]-[0136] (First, prior to calculation of a co-occurrence probability, extraction of a keyword is conducted. The extraction of a keyword is achieved by using a morphological analysis system from document data appended with time-stamp information as shown in FIG. 26 to extract a keyword. A given keyword is extracted from the thus-divided words, and a proportion that the extracted keyword occurs simultaneously with an associated word having a relation with that 
product profile generation code configured to cause at least one of said at least one processor to, for each of the plurality . . . , generate a . . . profile containing a frequency of appearance, in the text information . . . , of the one or more mechanically classified words contained in each one of the generated plurality of topics; (Kawai: Fig. 4; Para [0135]; Para [0162]-[0165] The associated word storage section 12 stores therein inter-word relevance data indicating with which word a certain word co-occurs in a specific period of time. Exemplary inter-word relevance data stored in the associated word storage section 12 are shown in FIG. 3. In FIG. 3, inter-word relevance data are stored with associated ID, a period of time, a keyword, an appearance probability, an associated word, and a co-occurrence probability. For example, referring to data having an associated ID of R1, it can be seen that an appearance probability of a 
. . . generate a plurality of sub-topics respectively containing words formed by again mechanically classifying a plurality of words contained in the topic . . . , and (Kawai: Figs. 3 and 12; Para [0135]-[0136] (First, prior to calculation of a co-occurrence probability, extraction of a keyword is conducted. A given keyword is extracted from the thus-divided words, and a proportion that the extracted keyword occurs simultaneously with an associated word having a relation with that keyword is a co-occurrence probability. Specifically, a co-occurrence probability of an associated word J for a keyword K is defined by a proportion of the number of documents in which both the keyword K and associated word J occur constituted in the number of documents in which the keyword K occurs, or (in a case of web pages) a proportion of the number of sites in which both the keyword K and associated word J occur constituted in the number of sites in which the keyword K occur. For example, assuming that a number-of-sites-based co-occurrence probability is used, and if the number of sites in which “earthquake” occurs is 120 and the number of sites in which both “earthquake” and “seismic scale” occur is 72, the co-occurrence probability of “seismic scale” for “earthquake” is 72/120=60%. The thus-calculated co-occurrence probability is input 
This known technique is applicable to the system of Svendsen as they both share characteristics and capabilities, namely, they are directed to presenting categories/topics to a user. 
One of ordinary skill in the art would have recognized that applying the known technique of Kawai would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Kawai to the teachings of Svendsen would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such selection features into similar systems.  Further, applying the generation of a plurality of topics by mechanically classifying words extracted from text information, wherein each generated topic contains a clustering of one or more mechanically classified words and the generation, for each of the plurality, a profile containing a frequency of appearance, in the text information, of the one or more mechanically classified words contained in each one of the generated plurality of topics to the plurality of topics of Svendsen would have been recognized by those of ordinary Kawai: Para [0002]-[0004]).

As per claim 2, Svendsen/Kawai teach the invention of claim 1 as set forth above.  Additionally, Svendsen/Kawai teach wherein 
the topic presentation code is further configured to cause at least one of said at least one processor to present two topics to the user of the terminal, and (Svendsen: Fig. 2 and 3; Para [0029]-[0037])
the receiving code is further configured to cause at least one of said at least one processor to receive a user selection of one of the two topics presented to the user. (Svendsen: Fig. 2 and 3; Para [0029]-[0037] (in FIG. 2, the user has selected base settings for certain of the fields. Classical 10E set to ‘3’ using base setting selector 16E. In the example, the user did not select any base setting for Techno 10F.)).
The motivation for applying the known techniques of Kawai to the teachings of Svendsen is the same as that set forth above, in the rejection of Claim 1.

As per claim 4, Svendsen/Kawai teach the invention of claim 2 as set forth above.  Additionally, Svendsen/Kawai teach wherein 
the topic presentation code is further configured to cause at least one of said at least one processor to: 
select a first topic from the generated plurality of topics, (Kawai: Para [0187]-[0189] (The trend visualizing means 26 is capable of displaying the results obtained at Steps S1-S6 via the output device 301, as shown in FIG. 7. A trend detection result window C2 in FIG. 7 is configured of a period-of-time display section C21, a keyword list C22, an associated document list C23, an appearance probability change display section C24, and an associated word display section C25. In the keyword list C22 is displayed a list of keywords stored in the trend word storage section 13. The arrangement of the keywords at that time may be any one of an alphabetical order, an order of the number of characters, an order of the trend score, and an order of the appearance probability, an order of the relative appearance, ▾NEXT KEYWORDS” may be displayed so that clicking on of the link causes next keywords to be displayed. In FIG. 7, a keyword “earthquake” is assumed to be in a selected state.)
specify a second topic in which a first frequency of appearance of a word is less than a predetermined frequency in any product profile where a second frequency of appearance of the word contained in the first selected topic is equal to or more than the predetermined frequency, and (Kawai: Para [0138] (Yet still another method of trend evaluation involves calculating a co-occurrence probability day by day in the aforementioned period of time for comparison, determining its average Ps and variance V, calculating a co-occurrence probability day by day in the aforementioned period of time of interest in a similar manner, determining its average Px, and calculating a product F=H×G of a ratio of the averages H=(Px−Ps)/Ps and a reciprocal G of the variance G=1/V, for use of the product F as a relative co-occurrence. In this case, a larger product F implies a stronger association between a keyword and its associated word in the period of time of interest and a greater change in strength of association between the keyword and its associated word in the period of time of interest, so that it can be seen therefrom how sharply the relative co-occurrence changes as compared with ordinary times. Accordingly, a given threshold that seems to represent a normal change can be set to evaluate a specific keyword and its associated word corresponding to a product F (relative co-occurrence) exceeding the threshold as a trend.); Para [0172] (The associated word extracting means 21 reads time-stamped document data from the time series text storage section 11, calculates the appearance frequency of a keyword, and the co-occurrence probability thereof with its associated word in a period of time of interest and in a period of time for comparison specified via the input device 201, and stores the results in the associated word storage section 12. At that time, thresholds TH1 and TH2 for the appearance probability of a keyword are determined beforehand, and the keywords with an appearance probability equal to or greater than TH1 and less than TH2 are stored in the associated word storage section 12. For example, assuming that TH1=0% and TH2=100%, all words occurring in a document are stored as keywords. Alternatively, by specifying TH1=1% and TH2=90%, for example, words that rarely occur or on the contrary those that 
present the first topic and the second topic. (Svendsen: Fig. 2 and 3; Para [0029]-[0037])
The motivation for applying the known techniques of Kawai to the teachings of Svendsen is the same as that set forth above, in the rejection of Claim 1.

As per claim 5, Svendsen/Kawai teach the invention of claim 1 as set forth above.  Additionally, Svendsen/Kawai teach wherein 
the topic presentation code is further configured to cause at least one of said at least one processor to present three or more topics to the user, and (Svendsen: Fig. 2 and 3; Para [0029]-[0037])
the receiving code is further configured to cause at least one of said at least one processor to receive a user selection of at least one topic from among the three or more topics presented. (Svendsen: Para [0029]-[0037] (In FIG. 2, the user has selected base settings for certain of the fields. The user's selections include: Rock 10A set to ‘9’ using base setting selector 16A; Folk 10B set to ‘6’ using base setting selector 16B; Country 10C set to ‘3’ using base setting selector 16C; Jazz 10D set to ‘8’ using base setting selector 16D; Classical 10E set to ‘3’ using base setting selector 16E; and Funk 10H set to ‘7’ using base setting selector 18H. In the example, the user did not select any base setting for Techno 10F and Alternative 10G.)).
The motivation for applying the known techniques of Kawai to the teachings of Svendsen is the same as that set forth above, in the rejection of Claim 1.

As per claim 9, this claim is substantially similar to claim 1 and is therefore rejected in the same manner as this claim, as set forth above.  

As per claim 11, Svendsen/Kawai teach the invention of claim 1 as set forth above.  Additionally, Svendsen/Kawai teach wherein, in response to generation of the one merged topic, the topic generation code is further configured to cause at least one of said at least one processor to re-generate the product profile in accordance with the generated one merged topic . . . (Svendsen: Para 
. . . re-generate the product profile in accordance with the generated one merged topic based on a frequency of appearance, in the text 6information about the product, of one or more mechanically classified words contained in the one merged topic. (Kawai: Fig. 4; Para [0135]; Para [0162]-[0165] (The associated word storage section 12 stores therein inter-word relevance data indicating with which word a certain word co-occurs in a specific period of time. Exemplary inter-word relevance data stored in the associated word storage section 12 are shown in FIG. 3. In FIG. 3, inter-word relevance data are stored with associated ID, a period of time, a keyword, an appearance probability, an associated word, and a co-occurrence probability. For example, referring to data having an associated ID of R1, it can be seen that an appearance probability of a keyword “earthquake” in a period of time, Jul. 21, 2005-Jul. 27, 2005, was 12%, and a co-occurrence probability thereof with an associated word “seismic scale” was 60%. The appearance probability of a keyword K as used herein is represented using a proportion of an appearance frequency of the keyword K constituted in the total appearance frequency of all keywords, or a proportion of the number of documents in which the keyword K appears constituted in the total number of documents, or (in a case of web pages) a proportion of the number of sites in which the keyword K appears constituted in the total number of sites. The trend word storage section 13 stores therein, for each keyword stored in the associated word storage section 12, a relative appearance, a relative co-occurrence, a relative associated word similarity and a trend score in a specific period of time of interest as compared with a period of time for comparison previous thereto.); Para [0182] Upon clicking on of the start button C13 in the trend detection start window C1 in FIG. 6, the associated word extracting means 
The motivation for applying the known techniques of Kawai to the teachings of Svendsen is the same as that set forth above, in the rejection of Claim 1.

As per claim 12, Svendsen/Kawai teach the invention of claim 1 as set forth above.  Additionally, Svendsen teaches in response to receiving a user selection of the merged topic, update the tendency of user selection of respective topics that are merged into the one merged topic by distributing weights assigned to the one merged topic to the respective topics. (Svendsen: Fig. 2 and 3; Para [0029]-[0037] (The user's selections include: Rock 10A set to ‘9’ using base setting selector 16A; Folk 10B set to ‘6’ using base setting selector 16B; Country 10C set to ‘3’ using base setting selector 16C; Jazz 10D set to ‘8’ using base setting selector 16D; Classical 10E set to ‘3’ using base setting selector 16E; and Funk 10H set to ‘7’ using base setting selector 18H. For example, in FIG. 3, the advanced setting for the Punk field 10Q may have had a weight of 9 as calculated using the weighting calculation based on the base settings.);

As per claim 13, Svendsen/Kawai teach the invention of claim 1 as set forth above.  Additionally, Svendsen/Kawai teaches wherein the topic presentation code is further configured to cause at least one of said at least one processor to calculate a degree of similarity between a word contained in one topic generated by the topic generation code and a word contained in another topic generated by the topic generation code, and display, for a user's selection, only the one topic and the another topic with a predetermined degree of similarity or less indicating that the one topic and the another topic being distant topics. (Kawai: Para [0151]-[0152] (Subsequently, calculation of the relative associated word similarity characterizing the present invention will be described. A relative associated word similarity is an indication of a degree of change in topic for a keyword. In particular, it can be calculated as a cosine similarity {Vb·Vt}/{|Vb|×|Vt|} of an associated word collection vector Vb for a 
The motivation for applying the known techniques of Kawai to the teachings of Svendsen is the same as that set forth above, in the rejection of Claim 1.

As per claim 14, this claim is substantially similar to claim 13 and is therefore rejected in the same manner as this claim, as set forth above.  




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY A. SMITH can be reached on (571)272-6763.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JENNIFER V LEE/Examiner, Art Unit 3625                                                                                                                                                                                                        
/Jeffrey A. Smith/Supervisory Patent Examiner, Art Unit 3625